Citation Nr: 1101878	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the left tonsillar fossa, including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Counsel 




INTRODUCTION

The Veteran served on active duty from December 1967 to October 
1969.   

This appeal comes before the Board of Veterans' Appeals (Board) 
from a June 2006 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In January 2006, the Veteran submitted a letter from a private 
otolaryngologist.  The physician noted that the Veteran 
essentially had no risk factors for squamous cell carcinoma of 
the left tonsil except for Agent Orange exposure in service.  In 
an October 2006 letter, the physician noted the Veteran's history 
of exposure to Agent Orange in service.  The physician noted a 
report that indicated that herbicides were related to cancers of 
the lung, bronchus, larynx and trachea.  He stated that 
"obviously if these cancers, which I assume are probably the 
same cell type, (it makes sense to me, and I think to most head 
and neck surgeons) can cause laryngeal cancer and if that's 
squamous cell carcinoma, I don't understand why it cannot 
predispose a patient to cancer of the tonsil, since essentially 
we are talking about an area that is only a few centimeters in 
distance away."  The physician noted that the Veteran was a 
nonsmoker who developed squamous cell carcinoma of the left 
tonsil and presented with metastic disease to his neck.  The 
physician concluded that he certainly had to think that if the 
herbicide can cause squamous cell carcinoma of the lung, 
bronchus, larynx or trachea; it could certainly cause squamous 
cell carcinoma of the tonsil.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain sufficient 
competent medical evidence to decide the claim but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of a disability; 
(2) establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed disability 
or symptoms may be associated with the established event, injury, 
or disease in service.  The third part could be satisfied by 
competent evidence showing post-service treatment for a condition 
or other possible association with military service.  38 C.F.R. § 
3.159(c)(4).  The threshold for establishing the third element is 
low for there need only be evidence that "indicates" that there 
"may" be a nexus between the current disability and military 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, the Board acknowledges that VA regulations do not 
provide for presumptive service connection for cancers of the 
oral cavity (including lips and tongue), pharynx (including 
tonsils), or nasal cavity (including ears and sinuses).  See 
Health Outcomes Not Associated With Exposure to Certain Herbicide 
Agents, 72 Fed. Reg. 32395-407 (June 12, 2007); Veterans and 
Agent Orange: Update 2008, 75 Fed. Reg. 81332-247 (December 27, 
2010); see also 38 C.F.R. § 3.309(e).

Notwithstanding, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

The Board finds that the 2006 letters from the private physician 
meet the threshold that there may be a nexus between squamous 
cell carcinoma of the left tonsil and military service.  See 
McLendon, supra.  Therefore, the Veteran should be afforded a VA 
Compensation and Pension Examination to determine if there is a 
nexus between squamous cell carcinoma of the tonsil and service 
on a direct basis.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be scheduled for a VA 
examination with the appropriate medical 
specialist (on a fee basis, if necessary) to 
determine the etiology of squamous cell 
carcinoma of the left tonsil.  The claims 
file must be made available to and reviewed 
by the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
The examiner should also elicit a complete 
history from the Veteran, the pertinent 
details of which should be recited in the 
examination report.

All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should state 
whether the Veteran's disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), causally or etiologically 
related to or aggravated by active service, 
including exposure to herbicides.  

Any opinion expressed should be accompanied 
by supporting rationale.

2.  The Veteran is hereby notified that it is 
his responsibility to report for any 
examination, and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim. 38 C.F.R. §§ 3.158, 3.655.

3.  The RO should then readjudicate the issue 
on appeal.  If the determination remains 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
J. K. BARONE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


